Case 6:19-cv-01028-PGB-LRH Document 68 Filed 09/24/19 Page 1 of 3 PagelD 1357

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

FEDERAL TRADE COMMISSION,

Plaintiff, Case No. 19-cv-1028-40LRM
v.

FIRST CHOICE HORIZON LLC, a Florida
limited liability company, et a/.,

Defendants.
/

 

LAW OFFICE OF ROBERT ECKARD & ASSOCIATES, P.A.’S
MOTION FOR LEAVE TO FILE A REPLY

COMES NOW, THE LAW OFFICE OF ROBERT ECKARD & ASSOCIATES,
P.A., specifically, ROBERT D. ECKARD B.C.S. and BETH ANN TOBEY, ESQUIRE
(“LORE”), pursuant to Local Rule 3.01 (c) and (d), hereby respectfully requests this
Court for Leave to file, no later than ten (10) days after the grant of this Motion, a reply
of no more than three (3) pages to Plaintiff Federal Trade Commission’s Response in
Opposition to Law Office of Robert Eckard & Associates, P.A.’s Motion to Withdraw as
Counsel for Defendants (Doc. 66). In support of this Motion, LORE states:
1. On or about September 5, 2019, LORE filed a Motion to Withdraw as
Counsel for Defendants (Doc. 62).
2. On or about September 19, 2019, Plaintiff filed its Response in Opposition
to LORE’s Motion to Withdraw as Counsel for Defendants (Doc. 66).
3. In the Response, Plaintiff asserts that LORE should not be granted leave to

withdraw for the following reasons:

FTC v. First Choice Horizon, LLC, et al.
Case No.: 19-cv-1028-40LRM
Motion For Leave to File a Reply
Our Matter No.: 7916-1901
Page 1 of 3
Case 6:19-cv-01028-PGB-LRH Document 68 Filed 09/24/19 Page 2 of 3 PagelD 1358

a. The Corporate Entities are required to have counsel.

b. Defendants’ Financial Obligations to Defense Counsel is not a
Sufficient Basis to Permit Withdrawal.

c. Based on the Totality of Circumstances, Withdrawal should not be
permitted.

4. However, in its Response, Plaintiff fails to address all the grounds LORE
raised in the Motion to Withdraw and alleges LORE does not meet the
requirement to permit withdrawal.

5. As such, LORE seeks leave to file a Reply to further address the issues
raised by Plaintiff.

6. This Motion for Leave to File a Reply is neither being imposed to delay or
hinder this cause, but rather being filed in good faith.

WHEREFORE, the undersigned respectfully requests that this Honorable Court grant
LORE leave to file a Reply to Plaintiff Federal Trade Commission’s Response in
Opposition to Law Office of Robert Eckard & Associates, P.A.’s Motion to Withdraw as
Counsel for Defendants, not to exceed three (3) pages and to be filed within ten (10)
days from the granting of this Motion, and grant such other relief as this Honorable Court
deems proper and just.

CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

Pursuant to Local Rule 3.01(g), the undersigned conferred with counsel for the
Plaintiff, Michael Boutros, who has advised that he cannot agree to the Motion but will
not oppose the relief requested herein.

FTC v. First Choice Horizon, LLC, et al.
Case No.: 19-cv-1028-40LRM
Motion For Leave to File a Reply

Our Matter No.: 7916-1901
Page 2 of 3
Case 6:19-cv-01028-PGB-LRH Document 68 Filed 09/24/19 Page 3 of 3 PagelD 1359

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that on September 24", 2019, a true and correct copy of
the foregoing has been electronically filed through the CM/ECF system. | also certify
that the foregoing document is being served this day on all counsel of record and
Counsel for the Receiver, via Electronic Mail:

Michael Boutros, Esquire
Federal Trade Commission
225 Peachtree St. NE
Suite 1500

Atlanta, GA 30303-1729
mboutros@ftc.gov

Mark Bernet, Esquire

401 E. Jackson Street
Suite 1700

Tampa, FL 33602
Mark.bernet@akerman.com

Robin Rock, Esquire
Federal Trade Commission
225 Peachtree St. NE
Suite 1500

Atlanta, GA 30303-1729
rrock@ftc.gov

All Defendants by US Mail or Email

LAW OFFICE OF ROBERT ECKARD
& ASSOCIATES, P.A.

ROBERT D ECKARD, B.C.S.
FBN: 0162655

BETH ANN TOBEY, ESQUIRE
FBN: 1008538

3110 Alternate U.S. 19 North
Palm Harbor, FL 34683

(727) 772-1941 Telephone

(727) 771-7940 Facsimile
Robert@RobertEckardLaw.com
BethAnn@RobertEckardLaw.com
Counsel for Defendants

FTC v. First Choice Horizon, LLC, et al.

Case No.: 19-cv-1028-40LRM
Motion For Leave to File a Reply
Our Matter No.: 7916-1901
Page 3 of 3
